          Case 2:19-cv-00123-LPR Document 11 Filed 09/02/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

BYRON D. BRITTON                                                                    PETITIONER
Reg. #27410-045

v.                                Case No. 2:19-cv-00123-LPR

DEWAYNE HENDRIX,
Warden, FCI – Forrest City Low                                                     RESPONDENT

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition (Doc. 8)

submitted by United States Magistrate Judge Joe J. Volpe and Petitioner Byron D. Britton’s

Objections. (Doc. 9). After carefully considering the Objections and making a de novo review

of the record, the Court concludes the Proposed Findings and Recommended Disposition should

be, and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that Mr. Britton’s § 2241 Petition for Writ of Habeas

Corpus (Doc. 1) is DISMISSED with prejudice.

       Dated this 2nd day of September 2020.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
